Appeal by defendant from a judgment of the Supreme Court, Kings County (Felig, J.), rendered November 21, 1979, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The issue raised by defendant concerning his plea of guilty was not presented to the court of first instance in a motion to withdraw the plea or by way of a motion to vacate the judgment. Accordingly, the issue has not been preserved for our review as a matter of law (see, People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). Moreover, on the record before us, there is no basis for our exercise of jurisdiction in the interest of justice. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.